DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-11, 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justak (US 2008/0265513).
 	Regarding claims 1, 11 and 19, Justak discloses an assembly Fig. 3 for rotational equipment, comprising: a plurality of seal shoes 16 arranged around an axis in an annular array, the plurality of seal shoes comprising a first seal shoe 10 Fig. 11; a seal base 12 circumscribing the annular array of seal shoes; and a plurality of spring elements 24 comprising a first spring element 26, the first spring element radially between and connecting the first seal shoe and the seal base; the first seal shoe extending circumferentially about the axis between a first end 11 and a second end 16, and the first seal shoe extending radially between an inner side 124 and an outer side; wherein the first seal shoe is configured 

    PNG
    media_image1.png
    896
    894
    media_image1.png
    Greyscale

 	Regarding claim 3, Justak discloses wherein the inner surface 124 has an arcuate sectional geometry. 	Regarding claim 4, Justak discloses wherein the angle is an obtuse included angle Fig. 11. 	Regarding claim 6, Justak discloses wherein the first corner surface 16c is angularly offset from an end surface of the first seal shoe 10 at the first end by a third angle when viewed in the plane perpendicular to the axis.
 	Regarding claim 7, Justak discloses wherein the end surface Fig. 11 has a straight sectional geometry.
 	Regarding claim 8, Juskak discloses wherein the angle is an obtuse included angle Fig. 11. 	Regarding claim 9, Justak discloses wherein the first seal shoe 10 includes a base 12 and a plurality of rails 110, 112 arranged in parallel at discrete axial locations along the axis; each of the plurality of rails projects radially inwards from the base to the inner side; and the chamfered corner 16c is formed by one or more of the plurality of rails. 	Regarding claim 10, Justak discloses a rotating structure 14 configured to rotate counter-clockwise about the axis when viewed in in a plane perpendicular to the axis; wherein, when viewed in the plane, the first end 11 is a left side end of the first seal shoe and the second end 16 is a right side end of the first seal shoe.
	Regarding claims 13 and 14, Justak discloses wherein the first spring element includes a first mount (106f of Annotated Fig. 2, below), a second mount (108s of Annotated Fig. 2) and a spring beam 56; the first mount is connected to and projects radially outward from the first seal shoe; the second mount is connected to and projects radially inward from the seal base 12; and the spring beam extends laterally between and is connected to the first mount and the second mount.

    PNG
    media_image2.png
    888
    697
    media_image2.png
    Greyscale

 	Regarding claim 15, Justak discloses wherein the first mount 106f is disposed at the second end of the first seal shoe 10.
 	Regarding claim 16, Justak discloses wherein the first spring element 56 further includes a second spring beam Fig. 2 extending laterally between and connected to the first mount 106f and the second mount 108s. 	Regarding claim 17, Justak discloses a non-contact seal assembly Fig. 2 including the plurality of seal shoes 16, the seal base 12 and the plurality of spring elements 26, 28.
 	 Regarding claim 20, Justak discloses wherein the chamfered corner 16c comprises a corner surface; and the corner surface is angularly offset from an inner surface 124 of the first seal shoe 10 at the inner side by an angle when viewed in a plane perpendicular to the axis.
 	Regarding claim 22, Justak discloses wherein the first included angle is an obtuse angle; and the excluded angle is an acute angle Fig. 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justak.
 	Regarding claims 5 and 21, Justak discloses the invention as claim above but fails to explicitly disclose wherein the angle is equal to or greater than one hundred and thirty-five degrees and is less than one hundred and eighty degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle of the corner to any In re Aller, 105 USPQ 233.
 	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EUGENE G BYRD/Primary Examiner, Art Unit 3675